Beck, J.
1. No question for decision is raised by an assignment of error upon the overruling of an objection to the admission of evidence, unless it appears that the grounds of the objection were urged before the court below on the trial of the case.
2. Where upon the trial of one for the offense of vagrancy it was charged in one count of the accusation that the defendant is a “professional gambler living in idleness,” the court did not err in refusing a request to charge the following: “Under the law of vagrancy the gist of the offense is the failure or the refusal of the offender to work, when work is necessary to support himself.”
3. No error of law is made to appear in the other grounds of the motion; and there being some evidence to support the verdict, the judgment refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.

Busbee & Busbee, for plaintiff in error.
W. V. Harvard, solicitor, and B. F. Strozier, contra.